UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7195



CLAYTON E. YOUNG,

                                               Plaintiff - Appellant,

          versus


KATHLEEN GREEN, Warden; M. DEAN, Case Manager;
JOHN A. ROWLEY, Commissioner of Corrections;
STATE OF MARYLAND,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
00371-RWT)


Submitted:   October 11, 2007              Decided:   October 18, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clayton E. Young, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clayton E. Young seeks to appeal the district court’s

orders denying reconsideration of the denial of his motion for

appointment of counsel and denying his motion for discovery.   This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The orders Young seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -